Citation Nr: 0739895	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-38 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1990 to January 
1994, with service in the Persian Gulf during Operation 
Desert Storm.  His decorations include the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran's alleged stressor, being involved in the 
battle for an oil field, is supported by credible supporting 
evidence and his assertions related to this stressor are 
consistent with the nature of his service.

3.  Competent medical evidence of record links the diagnosis 
of PTSD to his in service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110; 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Post-Traumatic Stress Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137 
(West 2002).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007). 

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Fossie 
v. West, 12 Vet. App. 1, 6 (1998).

The veteran served in combat in the Persian Gulf during 
Operation Desert Storm and was awarded the Combat Action 
Ribbon.  In a statement, dated September 2003, he indicated 
that he was involved in a battle for an oil field during 
which he used "direct fire" to destroy an oncoming Iraqi 
truck while fighting in thick black smoke.  The veteran's 
account of the battle is corroborated by a March 1991 
administrative note.  The Board finds that this veteran 
engaged in combat with the enemy and that the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service.  Therefore, the Board 
finds that the occurrence of the claimed stressor is 
established.

The veteran was afforded a VA Compensation and Pension (C & 
P) examination to determine the nature, extent and etiology 
of his psychiatric disorder in June 1994.  The veteran 
reported that he went through oil fields following the 
infantry the whole way to Kuwait International Airport.  He 
indicated that during this movement he encountered incoming 
artillery and rocket fire, dead enemy soldiers, and thick 
black smoke from burning oil wells.  The veteran reported 
that at one point his unit was surrounded when they proceeded 
too far beyond the infantry.  He described the chemical 
alarms, wearing his gas mask for two days, and taking anti-
nerve gas pills.  Upon returning from the Persian Gulf he 
indicated that he suffered from dizziness, decreased exercise 
tolerance, diarrhea, memory loss and concentration problems 
with fatigability.  The veteran reported having nightmares 
and difficulty falling asleep.  Upon examination, the veteran 
was found to be neatly groomed, alert, and cooperative.  He 
was oriented to person, place, day, date, and situation.  The 
veteran's mood was described as being depressed.  He denied 
any suicidal or homicidal ideation, intent, or plans.  The 
veteran did not minimize or exaggerate his symptoms.  The 
examiner diagnosed the veteran with dysthymic disorder.

In a March 2001 progress note the veteran reported that he 
was doing well as long as he takes his Prozac, continues to 
work full time in a steel mill, and adamantly denied he was 
depressed.  The physician diagnosed the veteran with 
dysthymic disorder and PTSD.  Progress notes dated May 2002 
and October 2002 reveal the same diagnosis and essentially 
the same symptoms.

The veteran was afforded another VA C & P psychiatric 
examination in September 2003.  The examiner noted, upon 
examination of the file, that the veteran had been diagnosed 
with dysthymic disorder at the previous examination and had 
been diagnosed with both dysthymic disorder and PTSD in a 
March 2001 VA outpatient psychiatric consultation note.  The 
veteran reported that when he feels depressed he does not 
feel like getting out of bed, is withdrawn, and eats a lot.  
He indicated that his concentration is not as good as it used 
to be before he got out of the military.  The veteran stated 
that he has difficulty speaking in front of large groups of 
people and reports some problems with anger that he has since 
learned to control.  He stated that the gas alarms in Iraq 
bothered him and that he believed that he could die from gas 
attack.  The veteran indicated that combat did not bother him 
when he was there.  He now thought about his Gulf War 
experience daily.  

Upon examination the veteran made good eye contact, was 
cooperative, and had no abnormal behavior.  He was not 
delusional, did not have any homicidal or suicidal ideations, 
and was oriented to person, place, and time.  The veteran was 
diagnosed with dysthymia and the examiner opined that the 
veteran "has some post[-]traumatic stress disorder symptoms 
but does not appear to meet the criteria for a full 
diagnosis."  He primarily did not have any psychosocial 
dysfunction attributable to PTSD symptoms.  His main symptoms 
and dysfunction occurred when he was off his medication and 
was depressed. 

In light of the veteran's established stressor and the 
consistent diagnosis of PTSD by VA in March 2001, May 2002, 
and October 2002, the Board finds that the evidence in 
support of the veteran's claim is at least in relative 
equipoise with the evidence against it and, therefore, the 
veteran prevails.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for PTSD is warranted.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is granted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


